UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended April 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Six Since Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception A 6-9-05 44.41   8.85 8.35 44.41   39.14 B 6-9-05 44.82   8.93 8.67 44.82   39.50 C 6-9-05 42.47   9.52 12.77 42.47   42.50 I 1 6-9-05 42.01   10.42 13.68 42.01   47.11 NAV 1 12-28-06 40.97   9.31 14.66 40.97   20.45 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.77%, Class B  2.49%, ClassC  2.49%, Class I  1.64% and Class NAV  1.17%. The Funds semiannual operating expenses will likely vary throughout the period and from year to year. Expenses for the current fiscal year may be higher than those shown above for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Funds Class I and NAV share prospectuses. 6 Greater China Opportunities Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Greater China Opportunities Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the MSCI Golden Dragon Index. With maximum Class Period beginning Without sales charge sales charge Index B 3 6-9-05 $14,250 $13,950 $12,648 C 6-9-05 14,250 14,250 12,648 I 6-9-05 14,711 14,711 12,648 NAV 12-28-06 7,955 7,955 8,214 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class NAV shares, respectively, as of April 30, 2009. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI Golden Dragon Index is an unmanaged free float-adjusted market capitalization index that is designed to measure equity market performance in the China region. The MSCI Golden Dragon Index consists of the following Indexes China, Hong Kong and Taiwan. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Index figure as of closest month end to inception date. 4 For certain types of investors, as described in the Funds Class I and Class NAV share prospectuses. Semiannual report | Greater China Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2008 with the same investment held until April 30, 2009. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $1,140.50 $11.46 Class B 1,000.00 1,136.70 15.58 Class C 1,000.00 1,137.70 15.58 Class I 1,000.00 1,136.80 8.69 Class NAV 1,000.00 1,146.60 6.87 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Greater China Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2008, with the same investment held until April 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $1,014.10 $10.79 Class B 1,000.00 $1,010.20 14.65 Class C 1,000.00 1,010.20 14.65 Class I 1,000.00 1,016.70 8.20 Class NAV 1,000.00 1,018.40 6.46 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 2.16%, 2.94%, 2.94%, 1.64% and 1.29% for ClassA, Class B, Class C, Class I and Class NAV respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Greater China Opportunities Fund 9 Portfolio summary Top 10 holdings 1 Taiwan Semiconductor China Petroleum and Chemical Corp. 3.5% Manufacturing Co. Ltd. 6.0% CNOOC, Ltd. 2.9% China Mobile Ltd. 5.9% Cheung Kong (Holdings) Ltd. 2.9% Industrial & Commercial Bank of China 4.9% Fubon Financial Holding Co. Ltd. 2.9% China Life Insurance Co. Ltd. 3.9% China Construction Bank Corp. 2.7% AU Optronics Corp. 2.4% Sector composition Financials 34% Utilities 7% Information technology 21% Materials 5% Energy 10% Consumer discretionary 2% Telecommunication services 9% Other 4% Industrials 8% 1 As a percentage of net assets on April 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on April 30, 2009. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Greater China Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Issuer Shares Value Common stocks 96.46% (Cost $83,797,844) China 33.59% Air China Ltd. (Class H) (Airlines) 860,000 401,956 Anhui Conch Cement Co. Ltd. (Construction Materials) 168,000 1,113,576 Bank of China Ltd. (Diversified Banks) 6,499,000 2,409,667 China Communications Construction Co. Ltd. (Construction & Engineering) 200,000 237,724 China Communications Services Corp. Ltd. (Integrated Telecommunication Services) 1,140,000 667,788 China Construction Bank Corp. (Diversified Banks) 4,826,000 2,792,301 China Life Insurance Co. Ltd. (Life & Health Insurance) 1,130,000 3,990,225 China Merchants Bank Co. Ltd. (Diversified Banks) 198,000 354,276 China Petroleum and Chemical Corp. (Sinopec) (Integrated Oil & Gas) 4,561,000 3,545,006 China Railway Construction Corp. (Construction & Engineering) 800,000 1,105,417 China Shenhua Energy Co. Ltd. (Coal & Consumable Fuels) 588,500 1,638,316 China Shipping Development Co. Ltd. (Marine) 450,000 512,518 China South Locomotive and Rolling Stock Corp. Ltd. (Transportation) 1,230,000 550,241 China Telecom Corp. Ltd. (Integrated Telecommunication Services) 1,030,000 507,035 Dongfeng Motor Group Co. Ltd. (Automobile Manufacturers) 2,002,000 1,492,330 Huaneng Power International, Inc. (Independent Power Producers & Energy Traders) 1,850,000 1,260,806 Industrial & Commercial Bank of China (Diversified Banks) 8,810,000 5,034,322 Little Sheep Group Ltd. (Restaurants) 1,000,000 385,664 Maanshan Iron and Steel Co. Ltd. (Steel) 1,370,000 552,216 PetroChina Co. Ltd. (Integrated Oil & Gas) 2,327,000 2,025,183 Tencent Holdings Ltd. (Internet Software & Services) 223,400 1,996,008 ZTE Corp. (Communications Equipment) 522,808 1,755,912 Hong Kong 33.17% Bank of East Asia Ltd. (Diversified Banks) 445,500 1,057,422 BOC Hong Kong (Holdings) Ltd. (Diversified Banks) 907,000 1,283,346 Cheung Kong (Holdings) Ltd. (Electric Utilities) 288,000 2,996,660 Cheung Kong Infrastructure Holdings Ltd. (Real Estate Development) 329,000 1,269,126 China Mobile Ltd. (Wireless Telecommunication Services) 696,000 6,036,911 China Overseas Land & Investment Ltd. (Real Estate Development) 1,163,360 2,017,353 China Resources Land Ltd. (Real Estate Development) 550,000 983,655 China Resources Power Holdings Co. Ltd. (Independent Power Producers & Energy Traders) 100,000 224,086 Citic Pacific Ltd. (Industrial Conglomerates) 372,000 542,190 See notes to financial statements Semiannual report | Greater China Opportunities Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Hong Kong (continued) CLP Holdings Ltd. (Electric Utilities) 242,000 $1,634,648 CNOOC Ltd. (Oil & Gas Exploration & Production) 2,697,000 3,007,248 Guangdong Investment Ltd. (Water Utilities) 2,080,000 854,158 Hang Seng Bank Ltd. (Diversified Banks) 105,900 1,174,443 Hong Kong Exchange & Clearing Ltd. (Specialized Finance) 48,000 552,576 Hopewell Holdings Ltd. (Real Estate Management & Development) 660,000 1,694,785 Hutchison Whampoa Ltd. (Industrial Conglomerates) 288,000 1,688,934 Melco International Development Ltd. (Industrial Conglomerates) 1,909,000 936,512 MTR Corp. Ltd. (Railroads) 208,000 527,023 New World Development Co. Ltd. (Real Estate Management & Development) 573,000 750,908 Sino Land Co. Ltd. (Real Estate Development) 490,000 624,107 Sun Hung Kai Properties Ltd. (Real Estate Management & Development) 191,000 1,972,064 The Link REIT (Retail REITs) 768,000 1,494,934 United Laboratories Ltd. (Pharmaceuticals) 1,450,000 575,130 Taiwan 29.70% Acer, Inc. (Computer Hardware) 630,000 1,204,098 Asia Cement Corp. (Construction Materials) 1,378,000 1,418,855 AU Optronics Corp. (Electronic Components) 2,320,000 2,468,213 Chunghwa Telecom Co. Ltd. (Integrated Telecommunication Services) 1,207,134 2,299,354 Far Eastern Textile Co. Ltd. (Industrial Conglomerates) 1,355,000 1,264,160 First Financial Holding Co. Ltd. (Diversified Banks) 3,700,000 1,954,331 Fubon Financial Holding Co. Ltd. (Diversified Financial Services) 3,780,000 2,929,950 HON HAI Precision Industry Co. Ltd. (Electronic Manufacturing Services) 816,000 2,355,822 HTC Corp. (Computer Hardware) 129,000 1,746,872 MediaTek, Inc. (Semiconductors) 124,000 1,289,609 Quanta Computer, Inc. (Computer Hardware) 1,100,000 1,637,746 Simplo Technology Co. Ltd. (Computer Storage & Peripherals) 205,000 780,219 Soft-World International Corp. (Home Entertainment Software) 150,000 594,125 Taiwan Fertilizer Co. Ltd. (Fertilizers & Agricultural Chemicals) 753,000 1,728,051 Taiwan Semiconductor Manufacturing Co. Ltd. (Semiconductors) 3,618,000 6,122,527 Uni-President Enterprises Corp. (Packaged Foods & Meats) 550,000 552,289 Total investments (Cost $83,797,844)  96.46% Other assets and liabilities, net 3.54% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. REIT Real Estate Investment Trust  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $84,656,102. Net unrealized appreciation aggregated $13,916,825, of which $19,960,365 related to appreciated investment securities and $6,043,540 related to depreciated investment securities. See notes to financial statements 12 Greater China Opportunities Fund | Semiannual report F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $83,797,844) $98,572,927 Cash 475,353 Foreign currency, at value (Cost $2,490,385) 2,493,100 Receivable for investments sold 1,325,342 Receivable for fund shares sold 240,808 Dividends receivable 127,933 Receivable from affiliates 9,563 Other receivables and prepaid assets 12,540 Total assets Liabilities Payable for investments purchased 515,170 Payable for fund shares repurchased 257,128 Distributions payable 1,356 Payable to affiliates Accounting and legal services fees 6,328 Transfer agent fees 42,255 Distribution and service fees 38,453 Management fees 76,060 Other liabilities and accrued expenses 135,283 Total liabilities Net assets Capital paid-in $135,290,849 Accumulated net investment loss (595,302) Accumulated net realized loss on investments and foreign currency transactions (47,287,885) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 14,777,871 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($69,467,868 ÷ 5,257,183 shares) $13.21 Class B ($15,027,067 ÷ 1,158,313 shares) 1 $12.97 Class C ($15,816,299 ÷ 1,219,846 shares) 1 $12.97 Class I ($1,464,843 ÷ 111,723 shares) $13.11 Class NAV ($409,456 ÷ 30,841 shares) $13.28 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $13.91 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Greater China Opportunities Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $794,933 Interest 217 Less foreign taxes withheld (19,826) Total investment income Expenses Investment management fees (Note 5) 455,962 Distribution and service fees (Note 5) 232,475 Transfer agent fees (Note 5) 239,326 Accounting and legal services fees (Note5) 6,657 Trustees fees (Note 5) 5,916 Printing and postage fees (Note 5) 13,340 Professional fees 28,170 Custodian fees 52,220 Registration and filing fees (Note 5) 31,903 Proxy fees 26,826 Miscellaneous 5,903 Total expenses Less expense reductions (Note 5) (9,615) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments (18,414,830) Foreign currency transactions (38,998) Change in unrealized appreciation (depreciation) of Investments 30,571,939 Translation of assets and liabilities in foreign currencies 21,129 Net realized and unrealized gain (loss) Increase (decrease) in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements 14 Greater China Opportunities Fund | Semiannual report F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year ended ended 4-30-09 1 10-31-08 Increase (decrease) in net assets From operations Net investment income (loss) ($313,759) $53,618 Net realized loss (18,453,828) (28,437,272) Change in net unrealized appreciation (depreciation) 30,593,068 (190,928,807) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (155,634) (553,824) Class I (2,458) (34,305) Class NAV (2,804) (8,304) From net realized gain Class A  (15,804,234) Class B  (3,176,476) Class C  (3,332,630) Class I  (334,911) Class NAV  (56,766) Total distributions From Fund share transactions (Note 6) Total increase (decrease) Net assets Beginning of period 100,640,038 404,708,386 End of period Accumulated net investment loss 1 Semiannual period from 11-1-08 throught 4-30-09. Unaudited. See notes to financial statements Semiannual report | Greater China Opportunities Fund 15 F I N A N C I A LS T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 Per share operating performance Net asset value, beginning ofperiod Net investment income (loss) 3 (0.03) 0.04 0.07 0.16 0.03 Net realized andunrealized gain (loss) oninvestments 1.66 (19.08) 17.14 5.43 0.21 Total from investment operations Less distributions From netinvestment income (0.03) (0.06) (0.08) (0.01)  From netrealized gain  (1.83) (0.37) (0.04)  Total distributions  Net asset value, end ofperiod Total return (%) 4 6 5 5 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $69 $69 $283 $79 $12 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.16 7 1.77 1.68 1.92 4.44 7 Expenses netof all fee waivers 2.16 7 1.77 1.68 1.89 1.93 7 Expenses netof all fee waivers andcredits 2.16 7 1.77 1.68 1.89 1.93 7 Net investment income (0.46) 7 0.21 0.34 1.14 0.68 7 Portfolio turnover (%) 43 98 85 57 28 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the period from 6-9-05 (commencement of class operations) to10-31-05. 3 Based onthe average ofthe shares outstanding. 4 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 16 Greater China Opportunities Fund | Semiannual report F I N A N C I A LS T A T E M E N T S CLASS B SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 Per share operating performance Net asset value, beginning ofperiod Net investment income (loss) 3 (0.07) (0.09) (0.07) 0.09 0.02 Net realized andunrealized gain (loss) oninvestments 1.63 (18.83) 16.98 5.37 0.19 Total from investment operations Less distributions From netinvestment income   (0.01)   From netrealized gain  (1.83) (0.37) (0.04)  Total distributions   Net asset value, end ofperiod Total return (%) 4 6 5 5 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $15 $15 $55 $16 $1 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.94 7 2.49 2.38 2.62 5.14 7 Expenses netof all fee waivers 2.94 7 2.49 2.38 2.59 2.63 7 Expenses netof all fee waivers andcredits 2.94 7 2.49 2.38 2.59 2.63 7 Net investment income (loss) (1.25) 7 (0.43) (0.32) 0.63 0.43 7 Portfolio turnover (%) 43 98 85 57 28 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the period from 6-9-05 (commencement of class operations) to10-31-05. 3 Based onthe average ofthe shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. CLASS C SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 Per share operating performance Net asset value, beginning ofperiod Net investment income (loss) 3 (0.07) (0.09) (0.05) 0.08 0.03 Net realized andunrealized gain (loss) oninvestments 1.64 (18.84) 16.96 5.38 0.18 Total from investment operations Less distributions From netinvestment income   (0.01)   From netrealized gain  (1.83) (0.37) (0.04)  Total distributions   Net asset value, end ofperiod Total return (%) 4 6 5 5 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $16 $16 $59 $13 $1 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.94 7 2.49 2.38 2.62 5.13 7 Expenses netof all fee waivers 2.94 7 2.49 2.38 2.59 2.62 7 Expenses netof all fee waivers andcredits 2.94 7 2.49 2.38 2.59 2.62 7 Net investment income (loss) (1.25) 7 (0.43) (0.25) 0.55 0.61 7 Portfolio turnover (%) 43 98 85 57 28 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the period from 6-9-05 (commencement of class operations) to10-31-05. 3 Based onthe average ofthe shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Greater China Opportunities Fund 17 F I N A N C I A LS T A T E M E N T S CLASS I SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 Per share operating performance Net asset value, beginning ofperiod Net investment income (loss) 3 0.01 0.04 0.09 0.24 0.03 Net realized andunrealized gain (loss) oninvestments 1.57 (19.14) 17.28 5.42 0.23 Total from investment operations Less distributions From netinvestment income (0.04) (0.19) (0.13) (0.06)  From netrealized gain  (1.83) (0.37) (0.04)  Total distributions  Net asset value, end ofperiod Total return (%) 4 6 5 5 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $1 $1 $6 $4  7 Ratios (as a percentage ofaverage netassets): Expenses before reductions 3.96 8 1.64 1.22 1.49 3.96 8 Expenses netof all fee waivers 1.64 8 1.64 1.22 1.46 1.45 8 Expenses netof all fee waivers andcredits 1.64 8 1.64 1.22 1.46 1.45 8 Net investment income 0.26 8 0.19 0.44 1.70 0.76 8 Portfolio turnover (%) 43 98 85 57 28 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the period from 6-9-05 (commencement of class operations) to10-31-05. 3 Based onthe average ofthe shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. CLASS NAV SHARES Periodended 4-30-09 1 10-31-08 10-31-07 2 Per share operating performance Net asset value, beginning ofperiod Net investment income 3 0.02 0.24 0.35 Net realized andunrealized gain (loss) oninvestments 1.68 (19.20) 14.22 Total from investment operations Less distributions From netinvestment income (0.08) (0.27)  From netrealized gain  (1.83)  Total distributions  Net asset value, end ofperiod Total return (%) 4 5 6 Ratios andsupplemental data Net assets, end ofperiod (inmillions)  7  7 $1 Ratios (as a percentage ofaverage netassets): Expenses before reductions 1.29 8 1.17 1.12 8 Expenses netof all fee waivers 1.29 8 1.17 1.12 8 Expenses netof all fee waivers andcredits 1.29 8 1.17 1.12 8 Net investment income 0.39 8 1.16 1.56 8 Portfolio turnover (%) 43 98 85 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the period from 12-28-06 (commencement of class operations) to10-31-07. 3 Based onthe average ofthe shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements 18 Greater China Opportunities Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Greater China Opportunities Fund (the Fund) is a non-diversified series of John Hancock Investment Trust III (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The investment objective of the Fund is to achieve long-term capital appreciation. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class NAV shares . Class A, Class B and Class C shares are open to all retail investors . Class I shares are offered without any sales charge to various institutional and certain individual investors . Class NAV shares are sold to affiliated funds of funds, within the John Hancock funds complex . The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service . Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan . Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements . Actual results could differ from those estimates . The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
